                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE – COURTROOM 3B

  Case #: 3:21-mj-1061                                                Date: April 27, 2021

                United States of America          vs. Nelson Paul Replogle

      3UHVHQWEHIRUH Honorable Debra C. Poplin, United States Magistrate Judge

      Rachel Stone              Terri Grandchamp                       Michelle Gensheimer
      Deputy Clerk              Court Reporter                         /DZ&OHUN


      Frank Dale, Jr.           Travis Worthington                     Benjamin Sharp
      $VVW86$WW\           863UREDWLRQ2IILFHU                 $WWRUQH\ V IRU'HIHQGDQW V 

           Proceedings: Parties present for a SUHOLPLQDU\KHDULQJ✔ GHWHQWLRQKHDULQJ +HDULQJKHOG
       ✔ Defendant sworn.
         3DUWLHVDJUHHGWRFRQGLWLRQVRIUHOHDVH
       ✔ *RYHUQPHQWUHTXHVWHGGHWHQWLRQRIWKHGHIHQGDQWDQGDUJXPHQWVKHDUG
       ✔ ([KLELWVPDUNHGDQGDGPLWWHG
       ✔ :LWQHVVHVVZRUQDQGWHVWLPRQ\KHDUG


          &RXUW)LQGLQJV
         &RXUWIRXQGWKDWWKHUHDUHFRQGLWLRQVRQZKLFKWKHGHIHQGDQWFRXOGEHUHOHDVHGSHQGLQJIXUWKHU
         SURFHHGLQJV'HIHQGDQWDJUHHGWRFRQGLWLRQV2UGHU6HWWLQJFRQGLWLRQVRIUHOHDVHWRHQWHU
         &RXUWIRXQGWKDWWKHUHDUHQRFRQGLWLRQVRQZKLFKWKHGHIHQGDQWFDQEHUHOHDVHGDWWKLVWLPHDQG
         UHPDQGHGWKHGHIHQGDQWWRFXVWRG\SHQGLQJIXUWKHUSURFHHGLQJV
         &RXUWVHWDQDGGLWLRQDOKHDULQJDQGUHPDQGHGWKHGHIHQGDQWWRFXVWRG\SHQGLQJWKDWKHDULQJ
       ✔ &RXUWWRRNPDWWHUXQGHUDGYLVHPHQW2UGHUWRHQWHU

Dates set at this hearing:

  HearinJWRFRQWLQXH:
  2WKHU+HDULQJ

  ✔   Defendant remanded to custody.        Defendant released on Order Setting Conditions of Release.

Time: 9:55                to   10:20

  IRachel Stone         , Deputy Clerk, CERTIFY the official record of this proceeding is DQDXGLRILOH
  Knox-DCR_                     _          _


    Case 3:21-mj-01061-DCP Document 7 Filed 04/27/21 Page 1 of 1 PageID #: 14
